Exhibit 10.35

INVESTOR RIGHTS AGREEMENT

This INVESTOR RIGHTS AGREEMENT, dated as of November 14, 2014 (this
“Agreement”), is entered into by and among Ceridian LLC, a Delaware limited
liability company (“Ceridian”), (together with any Permitted Transferees who
become parties to this Agreement through the execution of a counterpart
signature page, the “Holders”), Ceridian, as representative for the Holders (the
“Holder Representative”), and FleetCor Technologies, Inc., a Delaware
corporation (“Parent”).

WHEREAS, Parent, Comdata Inc., a Delaware corporation (the “Company”), Ceridian
and FCHC Project, Inc., a Delaware corporation, have entered into that certain
Agreement and Plan of Merger, dated as of August 12, 2014 (the “Merger
Agreement”), pursuant to which the Holders will receive 7,626,577 shares of
Parent Common Stock in the aggregate in consideration for all shares of Company
Common Stock held by the Holders (of which 2,254,368 shares of Parent Common
Stock are to be held in escrow), all upon the terms and subject to the
conditions set forth in the Merger Agreement; and

WHEREAS, Parent and the Holders desire to enter into this Agreement to set forth
their understanding with respect to, among other things, representation on
Parent’s Board of Directors (the “Board”) and the holding, transfer and
registration of Parent Common Stock.

NOW, THEREFORE, in consideration of the promises and the mutual agreements and
covenants hereinafter set forth, Parent and the Holders hereby agree as follows:

ARTICLE I

DEFINITIONS

Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Merger Agreement. In addition, as used in this
Agreement, the following terms shall have the following meanings:

“Affiliate” has the meaning set forth in Rule 12b-2, as in effect on the date
hereof, under the Exchange Act.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which banks are required or authorized by law to be closed in the City of New
York.

“Director” means a member of the Board.

“Effective Time” has the meaning set forth in the Merger Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Holder Shares” means the shares of Parent Common Stock acquired by Ceridian
pursuant to the transactions contemplated by the Merger Agreement (including any
shares of Parent Common Stock held in escrow under the Escrow Agreement),
whether subject to transfer or other restrictions, including any securities
issued or issuable in respect of such shares of Parent Common Stock as a result
of conversion, exchange, recapitalization, reorganization, replacement, stock
dividend, stock split or other distribution.

 

-2



--------------------------------------------------------------------------------

“NYSE” means the New York Stock Exchange.

“Permitted Transferee” means (a) with respect to Ceridian, (i) Foundation
Holding LLC, Ceridian Holding LLC, any shareholder of Ceridian Holding LLC, any
direct or indirect shareholder or equityholder of any of the foregoing or any
investor therein or (ii) any Affiliate of Ceridian or (b) with respect to any
Holder who is a natural Person, (i) any gift or bequest or Transfer through
inheritance to, or for the benefit of, any member or members of such Holder’s
immediate family (which shall include any spouse, lineal ancestor or descendant
or sibling) or to a trust for the exclusive benefit of such Holder’s immediate
family, or (ii) any Transfer to a trust in respect of which such Holder serves
as the sole trustee (a Transfer in accordance with each of (a) and (b), a
“Permitted Transfer”); provided that with respect to any Permitted Transfer, it
shall be a condition precedent to such Permitted Transfer that the Permitted
Transferee executes a counterpart signature page to this Agreement, pursuant to
which such Permitted Transferee agrees to be bound by the terms of this
Agreement.

“Person” means any individual, firm, corporation, partnership, limited
partnership, limited liability company, association, trust, unincorporated
organization or other entity, as well as any syndicate or group that would be
deemed to be a person under Section 13(d)(3) of the Exchange Act, including the
rules promulgated thereunder.

“register,” “registered” and “registration” shall refer to a registration
effected by preparing and filing (i) a registration statement in compliance with
the Securities Act and applicable rules and regulations thereunder and the
declaration or ordering of effectiveness of such registration statement or
document or (ii) filing a prospectus and/or prospectus supplement in respect of
an appropriate effective registration statement on Form S-3.

“Registrable Stock” means the Holder Shares; provided, however, that any
Registrable Stock shall cease to be Registrable Stock when (i) a registration
statement covering such Registrable Stock has become effective under the
Securities Act and such Registrable Stock has been disposed of pursuant to such
effective registration statement, (ii) such Registrable Stock may be sold
without manner of sale, volume or other restriction pursuant to Rule 144 (or any
successor provision) under the Securities Act, or (iii) such Registrable Stock
ceases to be outstanding.

“Registration Expenses” means all expenses incurred by Parent or the selling
Holders in compliance with Article IV hereof, as the case may be, including,
without limitation, all registration, filing and qualification fees, word
processing, duplicating, printers’ and accounting fees, stock exchange fees,
messenger and delivery expenses, all fees and expenses of complying with state
securities or blue sky laws and the fees and disbursements of counsel for Parent
and one counsel for all selling Holders.

“SEC” means the Securities and Exchange Commission and any successor agency.

“Securities Act” means the Securities Act of 1933, as amended.

 

-3



--------------------------------------------------------------------------------

“Selling Expenses” means all underwriting discounts, selling commissions and
arranger fees applicable to the sale of Registrable Stock.

ARTICLE II

BOARD REPRESENTATION

Section 2.1 Board Representation.

(a) Subject to the rules and regulations of the NYSE and SEC, effective as of
the Effective Time, the Board shall appoint one (1) individual designated by
Ceridian to serve as a Class I member of the Board (the “Centurion Director”)
until Parent’s annual meeting of stockholders held in 2017 and until the
Centurion Director’s successor is elected and qualified or until his earlier
death, resignation or removal; provided, however, that the selection of the
Centurion Director shall be subject to the approval of a majority of the Board
(which approval shall not be unreasonably withheld, conditioned or delayed);
provided, further that Thomas M. Hagerty shall be deemed to be have been
approved by the Board as the Centurion Director unless he has been charged with
fraud or a crime of moral turpitude.

(b) So long as Ceridian and any Permitted Transferees collectively hold more
than fifty percent (50%) of the shares of Parent Common Stock that Ceridian
acquired pursuant to the transactions contemplated by the Merger Agreement (the
“Minimum Percentage”), Parent (i) shall nominate the individual designated by
Ceridian as the Centurion Director, for inclusion among Parent’s nominees for
election to the Board at the annual meeting of Parent’s stockholders and
(ii) shall use commercially reasonable efforts to cause the Centurion Director
to be elected to the Board by the holders of Parent Common Stock.

Section 2.2 Resignation. If, at any time when Ceridian and any Permitted
Transferees are entitled to nominate the Centurion Director pursuant to this
Article II, Ceridian notifies the Board of its desire that the incumbent
Centurion Director resign as a director, the Board shall vote to accept the
resignation of such Centurion Director. Notwithstanding the foregoing, an
incumbent Centurion Director may resign only upon the request of Ceridian or
upon the prior written consent of Ceridian. As a condition to nomination and
election of any individual as a Centurion Director, such individual shall
deliver to the Board an irrevocable resignation from his or her directorship on
the Board stating that he or she resigns upon the first to occur of the
following: (i) as of the time Ceridian and its Permitted Transferees
collectively hold less than the Minimum Percentage of shares of Parent Common
Stock and (ii) upon notice to the Board from Ceridian of its desire that the
Centurion Director resign; provided that in each case such resignation shall
only be effective upon the Board’s acceptance of such resignation.

Section 2.3 Vacancy. If, at any time when Ceridian and any Permitted Transferees
are entitled to nominate the Centurion Director pursuant to this Article II, a
vacancy is created on the Board by reason of the incapacity, death, removal or
resignation of the incumbent Centurion Director, the remaining directors shall
promptly appoint the individual designated by Ceridian to the Board as the
Centurion Director.

Section 2.4 Indemnification. Each Centurion Director serving on the Board shall
be entitled to all indemnification granted to directors who are not employees of
Parent (the “Non-

 

-4



--------------------------------------------------------------------------------

Employee Directors”) on the terms no less favorable than those provided to such
Non-Employee Directors. In addition, Parent agrees that it shall enter into a
director indemnification agreement with the Centurion Director at the Closing
(as defined in the Merger Agreement) if such an agreement has been entered into
by all other Non-Employee Directors and, in such a case, on substantially the
same terms thereof.

ARTICLE III

RESTRICTIONS ON TRANSFER OF HOLDER SHARES

Section 3.1 Transfer Restrictions. The Holders may not transfer any Holder
Shares, whether by sale, assignment, gift, pledge, hypothecation, encumbrance,
dividend, hedge, grant of future rights or otherwise (each, a “Transfer”), until
after the six (6) month anniversary of the date of this Agreement (the
“Restricted Period”), except for a Permitted Transfer. No rights under this
Agreement shall transfer to any transferee of Holder Shares other than in
connection with a Permitted Transfer.

Section 3.2 Restrictive Legends.

(a) Each certificate or book entry representing Holder Shares held by a Holder
or any Permitted Transferee shall be stamped or otherwise imprinted with legends
substantially in the following form, together with such other legends required
by applicable law:

 

  (i) “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933 AND MAY NOT BE TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS THEY HAVE BEEN REGISTERED UNDER THAT ACT OR AN EXEMPTION FROM
REGISTRATION IS AVAILABLE.”

 

  (ii) “THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE
RESTRICTIONS ON DISPOSITION AND OTHER RESTRICTIONS CONTAINED IN AN INVESTOR
RIGHTS AGREEMENT, DATED AS OF             , 2014, BY AND BETWEEN FLEETCOR
TECHNOLOGIES, INC. AND THE HOLDERS PARTY THERETO.”

(b) Following the Restricted Period, Parent shall, upon request by a Holder with
respect to which no rights under this Agreement have transferred under
Section 3.1, promptly remove or take all appropriate action as may be required
to remove the legend described under Section 3.2(a)(ii) from any certificate or
book entry evidencing such Holder Shares (including any certificate or book
entry held by a transfer agent on behalf of such holder). Upon request at any
time after any Holder Shares have been sold to the public pursuant to an
effective registration statement under the Securities Act, Parent shall promptly
remove or take all appropriate action as may be required to remove, from any
certificate or book entry evidencing such Holder Shares (including any
certificate or book entry held by a transfer agent on behalf of such holder),
the legend described under Section 3.2(a)(i). Upon request by a Holder or any
Permitted Transferee at any time after any Holder Shares held by such Person may
be sold pursuant to Rule 144 (or any successor provision) under the Securities
Act, Parent shall promptly, upon such Person’s delivery of a customary Rule 144
representation letter to Parent

 

-5



--------------------------------------------------------------------------------

and its counsel, remove or take all appropriate action as may be required to
remove, from any certificate or book entry evidencing such Holder Shares
(including any certificate or book entry held by a transfer agent on behalf of
such holder), the legend described under Section 3.2(a)(i); provided, however,
that, if at the time of such request, either (i) such Person is an “affiliate”
(as defined in Rule 144) of Parent or was an affiliate of Parent at any time
during the 90-day period immediately preceding the date of such request, or
(ii) such Person has held such Holder Shares for a period of greater than six
months but less than one year (calculated in accordance with Rule 144), then
Parent shall have no obligation to remove any such legend except in connection
with a sale of the applicable Holder Shares by such Person in accordance with
Rule 144 (including the delivery to Parent and its counsel of customary Rule 144
seller and broker representation letters), with any replacement “balance”
certificate or book entry retaining such legend or applicable book entry
notation.

ARTICLE IV

REGISTRATION RIGHTS

Section 4.1 Demand Registration.

(a) At any time following the six month anniversary of the date of this
Agreement, the Holder Representative may request that Parent register under the
Securities Act all or any portion of the Registrable Stock on Form S-3 or such
other short-form registration statement under the Securities Act then available
to Parent (a “Demand Registration”), including a shelf registration statement
providing for the resale from time to time of any and all Registrable Stock
pursuant to Rule 415 under the Securities Act or any successor rule thereto (a
“Shelf Registration”). Promptly after receipt of any request for Demand
Registration, Parent shall deliver written notice of such request to all other
holders of Registrable Stock and such holders shall have ten (10) Business Days
from the date of such notice to notify Parent in writing of their desire to
include Registrable Stock in such Demand Registration. Parent shall use
commercially reasonable efforts to cause the registration statement with respect
to such Demand Registration to become effective under the Securities Act as soon
as reasonably practicable, except to the extent such registration statement is
already effective. Parent shall not be required to effect a Demand Registration
more than three (3) times (and no more than two (2) times in any twelve
(12) month period) for the holders of Registrable Stock as a group; provided,
that a Demand Registration shall not be deemed to have been effected unless
(i) it has become effective under the Securities Act, (ii) it has remained
effective for the period set forth in Section 4.3(b), and (iii) the offering of
Registrable Stock pursuant to such Demand Registration is not subject to any
stop order, injunction or other order or requirement of the SEC (other than any
such stop order, injunction, or other requirement of the SEC prompted by any act
or omission of holders of Registrable Stock).

(b) If the Holder intends to distribute the Registrable Stock covered by the
Demand Registration request by means of an underwritten offering, it shall
advise Parent as part of its request for Demand Registration, and Parent shall
include such information in its notice to the other holders of Registrable
Stock. In such event, the holders of a majority of the Registrable Stock
initially requesting the Demand Registration shall select the managing
underwriter of such offering; provided, that such selection shall be subject to
Parent’s prior written consent (which consent shall not be unreasonably
withheld, conditioned or delayed).

 

-6



--------------------------------------------------------------------------------

(c) Notwithstanding any provision of this Agreement to the contrary:

 

  (i) Except as provided in Section 4.9(a) with respect to a Take Down Notice,
Parent shall not be required to effect a Demand Registration within (A) 90 days
following the latest of the effective date of a registration statement or the
date of the filing of a prospectus or prospectus supplement pertaining to a
public offering of securities for the account of Parent or (B) six months
following the latest of the effective date of a registration statement or the
date of the filing of a prospectus or prospectus supplement pertaining to (x) a
previous Demand Registration or (y) a previous Piggyback Registration in which
holders of Registrable Stock sold at least 80% of the shares of Registrable
Stock requested to be included therein;

 

  (ii) if the Board determines in good faith that it would (A) materially
adversely affect Parent’s ability to pursue or consummate a proposed or pending
acquisition, disposition, strategic alliance, financing transaction or other
material event involving Parent, (B) require the premature disclosure of
material non-public information, or (C) prevent Parent from complying with the
Securities Act or Exchange Act, Parent may (1) postpone the filing or
effectiveness of any registration pursuant to this Section 4.1 and (2) suspend
the rights of any holder of Registrable Stock to use any prospectus with respect
to an effective Demand Registration, in each case for a period of no more than
45 days; provided, that such right to postpone or suspend a registration
pursuant to this Section 4.1(c)(ii) shall be exercised by Parent (a) only if
Parent has generally exercised (or is concurrently exercising) similar black-out
rights (if any) against holders of similar securities that have registration
rights and (b) not more than two (2) times in any twelve (12) month period and
not more than 90 days in the aggregate in any twelve (12) month period;
provided, further, that in the event Parent gives such notice, Parent shall
extend the period during which such registration statement shall be maintained
effective as provided in Section 4.3(b) by the number of days by which Parent
suspends such registration statement;

 

  (iii) Parent shall not be obligated to cause any audit to be undertaken in
connection with any such registration that Parent is not otherwise required to
undertake at that time in connection with its obligations under the Securities
Act, the Exchange Act and the rules and regulations thereunder; and

 

  (iv) Parent may satisfy its obligations to effect a Demand Registration by
filing one or more prospectus supplements to a registration statement previously
filed and that has become effective under the Securities Act that permits Parent
to register resales of Parent Common Stock by naming in such prospectus
supplement the selling stockholders of such Parent Common Stock.

(d) Parent shall not include in any Demand Registration any securities that are
not Registrable Stock without the prior written consent of the holders of a
majority of the Registrable Stock initially requesting such Demand Registration
(which consent shall not be unreasonably withheld, conditioned or delayed). If a
Demand Registration involves an underwritten offering and the managing
underwriter advises Parent that in its opinion the number of shares of

 

-7



--------------------------------------------------------------------------------

Registrable Stock (and, if permitted hereunder, other securities requested to be
included in such offering), exceeds the number of securities that can be sold in
such underwritten offering without adversely affecting the marketability or the
price per share of the Registrable Stock proposed to be sold in such
underwritten offering, Parent shall include in such Demand Registration
(i) first, the number of shares of Parent Common Stock that the holders of
Registrable Stock propose to sell, and (ii) second, the number of securities
proposed to be included therein by any other Persons (including securities to be
sold for the account of Parent and/or other holders of Parent Common Stock)
allocated among such Persons in such manner as they may agree. If the managing
underwriter determines that less than all of the Registrable Stock proposed to
be sold can be included in such offering, then the Registrable Stock that is
included in such offering shall be allocated pro rata among the respective
holders thereof on the basis of the number of shares of Registrable Stock held
by each such holder.

Section 4.2 Piggyback Registration.

(a) In the event that Parent determines that it shall file a registration
statement under the Securities Act for the registration of Parent Common Stock
(other than a registration statement on a Form S-4 or S-8 or filed in connection
with an exchange offer, an offering of securities solely to Parent’s existing
stockholders, or a registration statement registering Parent Common Stock that
is issuable solely upon conversion of debt securities or a registration
statement solely with respect to an employee benefit plan) on any form that
would also permit the registration of Registrable Stock, Parent shall each such
time promptly give each Holder of Registrable Stock written notice of such
determination, setting forth the date on which Parent proposes to file such
registration statement (or prospectus filed pursuant to Rule 424 under the
Securities Act relating to an effective shelf registration statement), which
date shall be no earlier than ten (10) Business Days from the date of such
notice, and advising such Holders of their right to have Registrable Stock
included in such registration. Upon the written request of a Holder of
Registrable Stock received by Parent no later than five (5) Business Days after
the date of Parent’s notice to such Holder, Parent shall use its commercially
reasonable efforts to cause to be registered under the Securities Act pursuant
to such registration statement all of the Registrable Stock that each such
Holder has so requested to be registered. Notwithstanding the foregoing, this
Section 4.2(a) shall not apply to any Holder Shares during the Restricted
Period.

(b) If the managing underwriter advises Parent in writing (or, in the case of a
non- underwritten offering, if in the reasonable opinion of Parent, Parent
determines) that the total amount of securities to be so registered, including
such Registrable Stock, will exceed the maximum amount of Parent’s securities
that can be sold in such offering without adversely affecting the marketability
or the price per share of the securities proposed to be sold in such offering,
then Parent shall be entitled to reduce the number of shares of Registrable
Stock to be sold in such offering in proportion (as nearly as practicable) to
the amount of Registrable Stock requested to be included by each Holder of
Registrable Stock. For clarity, Parent, including upon the advice of any
managing underwriter, shall have the ability to fully cut back any Registrable
Stock in connection with any such offering in accordance with this
Section 4.2(b).

(c) If, at any time after giving written notice of its intention to register any
Parent Common Stock pursuant to this Section 4.2 and prior to the effective date
of the registration statement filed in connection with such registration (or the
filing of the applicable prospectus

 

-8



--------------------------------------------------------------------------------

pursuant to Rule 424 under the Securities Act), Parent shall determine for any
reason not to register such Parent Common Stock pursuant to this Section 4.2 or
to delay registration of such Parent Common Stock, Parent may, at its election,
give written notice of such determination to each Holder of Registrable Stock
and (i) in the case of a determination not to register, shall be relieved of its
obligation to register any Registrable Stock in connection with such abandoned
registration, and (ii) in the case of a determination to delay such registration
of its equity securities, shall be permitted to delay the registration of such
Registrable Stock for the same period as the delay in registering such other
equity securities, which period, for the avoidance of doubt, shall be determined
by Parent in its sole discretion.

Section 4.3 Registration Procedures. In connection with the obligations of
Parent with respect to any registration pursuant to this Agreement, Parent
shall, as soon as reasonably practicable:

(a) before filing with the SEC a registration statement or prospectus thereto
with respect to the Registrable Stock and any amendments or supplements thereto,
at Parent’s expense, furnish to the Holder Representative copies of all such
documents (other than documents that are incorporated by reference) proposed to
be filed and such other documents reasonably requested by the Holder
Representative and provide a reasonable opportunity for review and comment on
such documents by the Holder Representative;

(b) other than in the case of a Shelf Registration, prepare and file with the
SEC such amendments and supplements to such registration statement and the
prospectus used in connection therewith as may be necessary to comply with the
provisions of the Securities Act with respect to the disposition of all
Registrable Stock covered by such registration statement and as may be necessary
to keep such registration statement effective for a period of at least 90 days;

(c) in the case of a Shelf Registration, prepare and file with the SEC such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to comply with the provisions
of the Securities Act with respect to the disposition of all Registrable Stock
covered by such registration statement and as may be necessary to keep such
registration statement effective until the earlier of six months following the
effective date of such registration statement or all Registrable Stock covered
by such registration statement have been sold;

(d) furnish to each Holder selling Registrable Stock and any underwriters such
numbers of copies of the registration statement and the prospectus included
therein (including each preliminary prospectus and any amendments or supplements
thereto) and any exhibits filed therewith or documents incorporated by reference
therein as such Holder or underwriter may reasonably request to facilitate the
disposition of such Registrable Stock;

(e) use all reasonable efforts to register or qualify the Registrable Stock
covered by such registration statement under such other securities or blue sky
laws of such jurisdiction within the United States and Puerto Rico as shall be
reasonably requested by the Holders of such Registrable Stock or any
underwriters for the distribution of the Registrable Stock covered by the
registration statement; provided, however, that Parent shall not be required in
connection therewith or as a condition thereto to qualify to do business in any
jurisdiction where it would

 

-9



--------------------------------------------------------------------------------

not be required to qualify but for the requirements of this paragraph (e);
provided, further, that Parent shall not be required to qualify such Registrable
Stock in any jurisdiction in which the securities regulatory authority requires
that any Holder submit any shares of its Registrable Stock to the terms,
provisions and restrictions of any escrow, lockup or similar agreement(s) for
consent to sell Registrable Stock in such jurisdiction unless such Holder agrees
to do so;

(f) subject to Section 4.1(c)(ii), promptly notify each Holder of Registrable
Stock at any time when a prospectus relating to the sale of Registrable Stock is
required to be delivered under the Securities Act of the happening of any event,
as a result of which the prospectus included in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances under which they
were made, and at the request of a Holder of Registrable Stock promptly prepare
and furnish to such Holder a reasonable number of copies of a supplement to or
an amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such securities, such prospectus shall not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances under which they were made;

(g) upon reasonable notice and during Parent’s normal business hours, make
available for inspection by any Holder selling Registrable Stock, any
underwriters, and any attorney, accountant or other agent retained by any such
Holder or underwriter, all financial and other records, pertinent corporate
documents and properties of Parent, which are reasonably necessary to enable
such Holder to conduct an appropriate due diligence inquiry (collectively,
“Records”), and cause Parent’s officers, directors and employees to supply all
such Records reasonably requested by any such Person in connection with such
registration statement; provided, that, unless the disclosure of such Records is
necessary to avoid or correct a misstatement or omission in such registration
statement or the release of such Records is ordered pursuant to a subpoena or
other order from a court of competent jurisdiction, Parent shall not be required
to provide any information under this Section 4.3(g) if (i) Parent reasonably
believes, after consultation with its counsel, that to do so would cause Parent
to forfeit an attorney-client privilege that was applicable to such information
or (ii) if Parent reasonably determines in good faith that such Records are
confidential and so notifies such Holder in writing, unless prior to furnishing
any such information with respect to this clause (ii) such Holder agrees to
enter into a confidentiality agreement in customary form and subject to
customary exceptions;

(h) to the extent any registration is by means of an underwritten offering,
enter into customary agreements (including, if the method of distribution is by
means of an underwriting, an underwriting agreement in customary form) and take
such other actions as are reasonably required in order to expedite or facilitate
the disposition of any Registrable Stock included in such registration, provided
that Parent shall not be required to cause any director, executive officer or
employee of Parent to participate in any “road show” presentations or other
marketing meetings or activities with any prospective investor;

(i) provide a transfer agent and registrar for all Registrable Stock covered by
such registration statement not later than the effective date of such
registration statement;

 

-10



--------------------------------------------------------------------------------

(j) notify each Holder of Registrable Stock, promptly after it shall receive
notice thereof, of the time when such registration statement, or any
post-effective amendments to the registration statement, shall have become
effective, or a supplement to any prospectus forming part of such registration
statement has been filed;

(k) make available to each Holder whose Registrable Stock is included in such
registration statement as soon as reasonably practicable after the same is
prepared and publicly distributed, filed with the SEC, or received by Parent, an
executed copy of each letter written by or on behalf of Parent to the SEC or the
Staff of the SEC (or other governmental agency or self- regulatory body or other
body having jurisdiction, including any domestic or foreign securities
exchange), and each item of correspondence from the SEC or the Staff of the SEC
(or other governmental agency or self-regulatory body or other body having
jurisdiction, including any domestic or foreign securities exchange), in each
case relating to such registration statement;

(l) respond as soon as reasonably practicable to any and all comments received
from the SEC or the Staff of the SEC with a view towards causing such
registration statement or any amendment thereto to be declared effective by the
SEC as soon as reasonably practicable and file an acceleration request as soon
as reasonably practicable following the resolution or clearance of all SEC
comments or, if applicable, following notification by the SEC that any such
registration statement or any amendment thereto will not be subject to review;

(m) advise each Holder of Registrable Stock promptly after it shall receive
notice or obtain knowledge thereof, of (i) the issuance of any stop order,
injunction or other order or requirement by the SEC suspending the effectiveness
of such registration statement or the initiation or threatening of any
proceeding for such purpose, (ii) the issuance by any state securities or other
regulatory authority of any order suspending the qualification or exemption from
qualification of any of the Registrable Stock under state securities or “blue
sky” laws or the initiation or threat of initiation of any proceedings for that
purpose and (iii) the removal of any such stop order, injunction or other order
or requirement or proceeding or the lifting of any such suspension;

(n) use all reasonable efforts to prevent the issuance of any stop order,
injunction or other order or requirement suspending the effectiveness of such
registration statement and obtain as soon as practicable the withdrawal of any
such stop order, injunction or other order or requirement that is issued;

(o) otherwise use all reasonable efforts to comply with all applicable rules and
regulations of the SEC and make available to its security holders, as soon as
reasonably practicable, but not later than 15 months after the effective date of
the registration statement, an earnings statement covering the period of at
least 12 months beginning with the first full month after the effective date of
such registration statement, which earnings statements shall satisfy the
provisions of Section 11(a) of the Securities Act;

(p) use all reasonable efforts to list (to the extent not already listed) the
Registrable Stock covered by such registration statement with any securities
exchange on which Parent Common Stock is then listed;

 

-11



--------------------------------------------------------------------------------

(q) within the deadlines specified by the Securities Act, make all required
filing fee payments in respect of any registration statement or prospectus used
under this Agreement (and any offering covered thereby); and

(r) use all reasonable efforts to take all other actions necessary or
customarily taken by issuers to effect the registration of the Registrable Stock
contemplated hereby.

Section 4.4 Furnish Information. Each Holder selling Registrable Stock shall
furnish to Parent such information regarding themselves, the Registrable Stock
held by them, and the intended method of disposition of such securities as
Parent shall reasonably request and as shall be required in connection with the
registration of the Registrable Stock.

Section 4.5 Expenses of Registration. All Registration Expenses incurred in
connection with each registration pursuant to this Agreement shall be borne by
Parent and the Holders selling Registrable Stock as follows: (i) all
Registration Expenses incurred in connection with the first registration
pursuant to this Agreement shall be borne by Parent; (ii) all Registration
Expenses incurred in connection with the second registration pursuant to this
Agreement shall be borne by the Holders selling Registrable Stock, in proportion
to the number of shares of Registrable Stock sold; and (iii) all Registration
Expenses incurred in connection with the third or any later registration
pursuant to this Agreement shall be borne equally by Parent, on one hand and the
Holders selling Registrable Stock in proportion to the number of shares of
Registrable Stock sold, on the other hand. All Selling Expenses incurred in
connection with each registration shall be borne by the Holders selling
Registrable Stock, in proportion to the number of shares of Registrable Stock
sold.

Section 4.6 Underwriting Requirements. In connection with any underwritten
offering pursuant to this Article IV, the right of any Holder to have
Registrable Stock included in any such registration shall be conditioned upon
such Holder’s participation in such underwriting, and each such Holder shall
enter into an underwriting agreement in customary form with the underwriter or
underwriters and shall complete and execute all questionnaires, powers of
attorney, indemnities and other documents required under the terms of such
underwriting agreement; provided, that no Holder selling Registrable Stock in
any such underwritten registration shall be required to make any representations
or warranties to Parent or the underwriters (other than representations and
warranties regarding such Holder, such Holder’s ownership of Registrable Stock
to be sold in the offering, such Holder’s intended method of distribution and
any other representation required by law). If any Holder selling Registrable
Stock in any such underwritten registration disapproves of the terms of such
underwriting, then such Holder may elect to withdraw therefrom by delivering
written notice to Parent and the managing underwriter, which notice must be
delivered no later than the date immediately preceding the date on which the
underwriters price such offering.

Section 4.7 Covenants Relating to Rule 144. With a view to making available the
benefits of certain rules and regulations of the SEC that may permit the sale of
the Registrable Stock to the public without registration, Parent agrees, so long
as any Holder or any Permitted Transferee owns any Registrable Stock, to:

(a) make and keep public information regarding Parent available, as those terms
are understood and defined in Rule 144 under the Securities Act;

 

-12



--------------------------------------------------------------------------------

(b) use reasonable best efforts to file with the SEC in a timely manner all
reports and other documents required to be filed by Parent under the Securities
Act and the Exchange Act; and

(c) furnish, unless otherwise available at no charge by access electronically to
the SEC’s EDGAR filing system, to a Holder of Registrable Stock promptly upon
request (i) a copy of the most recent annual or quarterly report of Parent, and
(ii) such other reports and documents of Parent so filed with the SEC (other
than comment letters and other correspondence between Parent and the SEC or its
Staff, except as required by Section 4.3(k)) as such Holder may reasonably
request in availing itself of any rule or regulation of the SEC allowing such
Holder to sell any such securities without registration.

Section 4.8 Indemnification. In the event any Registrable Stock is included in a
registration statement under this Agreement:

(a) Parent shall indemnify, defend and hold harmless each Holder selling
Registrable Stock, such Holder’s directors, officers, employees, agents,
representatives and Affiliates, each Person who participates in the offering of
such Registrable Stock, and each Person, if any, who controls such Holder or
participating person within the meaning of the Securities Act, against any
losses, claims, damages, liabilities, expenses or actions, joint or several, to
which they may become subject under the Securities Act or otherwise, insofar as
such losses, claims, damages, liabilities, expenses or actions (or proceedings
in respect thereof) arise out of or are based upon any untrue statement or
alleged untrue statement of any material fact contained in such registration
statement on the effective date thereof (including any preliminary prospectus or
final prospectus contained therein or any amendments or supplements thereto or
any documents incorporated therein by reference or contained in any free writing
prospectus (as such term is defined in Rule 405)) or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and shall reimburse each such Holder, such Holder’s directors, officers,
employees, agents, representatives and Affiliates, such participating Person or
controlling Person for any documented legal or other expenses reasonably
incurred by them (but not in excess of expenses incurred in respect of one
counsel for all of them) in connection with investigating or defending any such
loss, claim, damage, liability, expense or action; provided, however, that the
indemnity agreement contained in this Section 4.8(a) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of Parent; provided, further, that
Parent shall not be liable to any Holder, such Holder’s directors, officers,
employees, agents, representatives and Affiliates, participating Person or
controlling Person in any such case for any such loss, claim, damage, liability,
expense or action to the extent that it arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission made in
connection with such registration statement, preliminary prospectus, final
prospectus or amendments or supplements thereto, in reliance upon and in
conformity with written information furnished expressly for use therein, by any
such Holder, such Holder’s directors, officers, employees, agents,
representatives and Affiliates, participating Person or controlling Person. Such
indemnity shall remain in full force and effect

 

-13



--------------------------------------------------------------------------------

regardless of any investigation made by or on behalf of any such Holder, such
Holder’s directors, officers, employees, agents, representatives and Affiliates,
participating Person or controlling Person.

(b) Each Holder whose shares of Registrable Stock are included in the
registration being effected shall, severally and not jointly, indemnify, defend
and hold harmless Parent, each of its directors, officers, employees, agents,
representatives and Affiliates, each Person, if any, who controls Parent within
the meaning of the Securities Act, and each agent for Parent against any losses,
claims, damages, liabilities, expenses or actions to which Parent or any such
director, officer, controlling person, agent or underwriter may become subject,
under the Securities Act or otherwise, insofar as such losses, claims, damages,
liabilities, expenses or actions (or proceedings in respect thereof) arise out
of or are based upon any untrue statement or alleged untrue statement of any
material fact contained in such registration statement on the effective date
thereof (including any preliminary prospectus or final prospectus contained
therein or any amendments or supplements thereto or any documents incorporated
therein by reference or contained in any free writing prospectus (as such term
is defined in Rule 405)) or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in such registration
statement, preliminary or final prospectus, or amendments or supplements
thereto, in reliance upon and in conformity with written information furnished
by or on behalf of such Holder expressly for use therein; and each such Holder
shall reimburse any documented legal or other expenses reasonably incurred by
Parent or any such director, officer, employee, agent, representative or
Affiliate, controlling person or agent (but not in excess of expenses incurred
in respect of one counsel for all of them) in connection with investigating or
defending any such loss, claim, damage, liability, expense or action; provided,
however, that the indemnity agreement contained in this Section 4.8(b) shall not
apply to amounts paid in settlement of any such loss, claim, damage, liability,
expense or action if such settlement is effected without the reasonable consent
of such Holder; provided, further, that the liability of each Holder hereunder
shall be limited to the proportion of any such loss, claim, damage, liability,
expense or action which is equal to the proportion that the net proceeds from
the sale of the shares sold by such Holder under such registration statement
bears to the total net proceeds from the sale of all securities sold thereunder,
but not in any event to exceed the net proceeds received by such Holder (after
the deduction of all underwriters’ discounts and commissions and all other
expenses paid by such Holder in connection with such registration) from the sale
of Registrable Stock covered by such registration statement. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of Parent, Parent’s directors, officers, employees, agents,
representatives and Affiliates, participating Person or controlling Person.

(c) Promptly after receipt by an indemnified party under this Section 4.8 of
notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against any indemnifying party under this
Section 4.8, notify the indemnifying party in writing of the commencement
thereof and the indemnifying party shall have the right to participate in and
assume the defense thereof with counsel selected by the indemnifying party and
reasonably satisfactory to the indemnified party (unless (i) such indemnified
party reasonably objects to such assumption on the grounds that there may be
defenses available to it

 

-14



--------------------------------------------------------------------------------

which are different from or in addition to those available to such indemnifying
party, (ii) the indemnifying party and such indemnified party shall have
mutually agreed to the retention of such counsel or (iii) in the reasonable
opinion of such indemnified party representation of such indemnified party by
the counsel retained by the indemnifying party would be inappropriate due to
actual or potential differing interests between such indemnified party and any
other party represented by such counsel in such proceeding, in which case the
indemnified party shall be reimbursed by the indemnifying party for the
reasonable expenses incurred in connection with retaining separate legal
counsel); provided, however, that an indemnified party shall have the right to
retain its own counsel, with all fees and expenses thereof to be paid by such
indemnified party, and to be apprised of all progress in any proceeding the
defense of which has been assumed by the indemnifying party. The failure to
notify an indemnifying party promptly of the commencement of any such action
shall not relieve the indemnifying party from any liability in respect of such
action which it may have to such indemnified party on account of the indemnity
contained in this Section 4.8, unless (and only to the extent) the indemnifying
party was prejudiced by such failure, and in no event shall such failure relieve
the indemnifying party from any other liability which it may have to such
indemnified party. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement of any claim or pending
or threatened proceeding in respect of which the indemnified party is or could
have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such settlement includes an unconditional release of
such indemnified party from all liability arising out of such claim or
proceeding.

(d) (i) To the extent any indemnification by an indemnifying party is prohibited
or limited by law, the indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities in
such proportion as is appropriate to reflect the relative fault of the
indemnifying party and indemnified party in connection with the actions which
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations. The relative fault of such indemnifying party
and indemnified party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
indemnified party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by a party as a result of the losses, claims, damages, liabilities,
expenses or actions referred to above shall be deemed to include any legal or
other fees or expenses reasonably incurred by such party in connection with any
investigation or proceeding.

(ii) The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 4.8(d) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the immediately preceding paragraph.
No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

(iii) The liability of each Holder in respect of any contribution obligation of
such Holder under this Agreement with respect to a particular registration shall
not exceed the

 

-15



--------------------------------------------------------------------------------

net proceeds (after the deduction of all underwriters’ discounts and commissions
and all other expenses paid by such Holder in connection with such registration)
received by such Holder from the sale of the Registrable Stock covered by such
registration statement.

Section 4.9 Shelf Take Downs.

(a) At any time that a Shelf Registration covering Registrable Stock is
effective, if the Holder Representative delivers notice to Parent (a “Take Down
Notice”) that the holders of Registrable Stock intend to effect an underwritten
offering of Registrable Stock included in the Shelf Registration, Parent shall
amend or supplement the registration statement or related prospectus for the
Shelf Registration as may be necessary to enable such Registrable Stock to be
distributed pursuant to the Shelf Registration; provided, that the Holder
Representative shall not be entitled to deliver (i) more than two such Take Down
Notices in any 12-month period, or (ii) any such Take Down Notice within (A) 60
days following the latest of the effective date of a registration statement or
the date of the filing of a prospectus or prospectus supplement pertaining to a
public offering of securities for the account of Parent or (B) six months
following the latest of the effective date of a registration statement or the
date of the filing of a prospectus or prospectus supplement pertaining to (x) a
previous Demand Registration or (y) a previous Piggyback Registration in which
Holders sold at least 80% of the shares of Registrable Stock requested to be
included therein.

(b) In connection with the delivery of any Take Down Notice, the Holder
Representative shall also deliver the Take Down Notice to all other holders of
Registrable Stock included in such registration statement and permit each such
other holder to include its Registrable Stock in such Shelf Registration if such
other holder responds to the Take Down Notice within five (5) Business Days.

(c) If the managing underwriter of such Shelf Registration advises Parent in
writing that the total amount of securities to be included in the take down will
exceed the maximum amount of Parent’s securities that can be sold in such
offering without adversely affecting the marketability or the price per share of
the securities proposed to be sold in such take down, then Parent shall be
entitled to reduce the number of shares of Registrable Stock to be sold in such
take down in proportion (as nearly as practicable) to the amount of Registrable
Stock requested to be included by each Holder.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Section 5.1 Representations and Warranties of Parent. Parent represents and
warrants to the Holders as follows:

(a) Parent has the requisite corporate power and authority to execute, deliver
and perform this Agreement;

(b) this Agreement has been duly and validly authorized, executed and delivered
by Parent and constitutes a valid and binding obligation of Parent, enforceable
in accordance with its terms, except that (i) such enforcement may be subject to
any bankruptcy, insolvency, reorganization, moratorium or other similar laws,
now or hereafter in effect relating to or limiting

 

-16



--------------------------------------------------------------------------------

creditors’ rights generally and (ii) the remedy of specific performance and
injunctive and other forms of equitable relief and certain equitable defenses
and to the discretion of the court before which any proceedings therefor may be
brought;

(c) the execution, delivery and performance of this Agreement by Parent do not
violate or conflict with or constitute a default under Parent’s certificate of
incorporation or bylaws; and

(d) no holders of Parent Common Stock or any securities converted into Parent
Common Stock have been granted as of the date of this Agreement registration
rights superior to or pari passu to those granted pursuant to this Agreement.

Section 5.2 Representations and Warranties of the Holders. Each Holder
represents and warrants to Parent as follows:

(a) such Holder has the requisite power and authority (whether corporate or
otherwise) to execute, deliver and perform this Agreement;

(b) this Agreement has been duly and validly authorized, executed and delivered
by such Holder and constitutes a valid and binding obligation of such Holder,
enforceable in accordance with its terms, except that (i) such enforcement may
be subject to any bankruptcy, insolvency, reorganization, moratorium or other
similar laws, now or hereafter in effect relating to or limiting creditors’
rights generally and (ii) the remedy of specific performance and injunctive and
other forms of equitable relief and certain equitable defenses and to the
discretion of the court before which any proceedings therefor may be brought;
and

(c) as of the date of this Agreement, such Holder does not own any securities of
Parent other than Parent Common Stock received pursuant to the Merger Agreement.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Subsequent Investor Rights Agreements. From the date hereof until
all Registrable Stock ceases to be Registrable Stock, Parent shall not enter
into any agreement with any current or future shareholders or optionholders of
Parent Common Stock that would conflict with or that would provide registration
rights superior to those granted pursuant to this Agreement other than with
respect to the transfer restrictions in Section 3.1.

Section 6.2 Interpretation.

(a) The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.

(b) In the event of an ambiguity or a question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any provisions of this Agreement.

 

-17



--------------------------------------------------------------------------------

(c) The definitions of the terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (ii) any reference herein to any Person shall be construed to
include the Person’s successors and permitted assigns, (iii) the words “herein,”
“hereof” and “hereunder,” and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, and (iv) all references herein to Articles and Sections shall be
construed to refer to Articles and Sections of this Agreement.

Section 6.3 Amendments. No amendment, modification or waiver in respect of this
Agreement shall be effective unless it shall be in writing and signed by Parent
and the Holder Representative.

Section 6.4 Assignment. Except where otherwise expressly provided herein or
pursuant to a Permitted Transfer, this Agreement and the rights and obligations
hereunder shall not be assignable or transferable by a Holder or a Permitted
Transferee without the prior written consent of Parent. Any attempted assignment
in violation of this Section 6.4 shall be void.

Section 6.5 No Third-Party Beneficiaries. This Agreement is for the sole benefit
of the parties hereto, the Permitted Transferees and each of their respective
permitted assigns, and nothing herein expressed or implied shall give or be
construed to give to any Person, other than the parties hereto, the Permitted
Transferees and such assigns, any legal or equitable rights hereunder.

Section 6.6 Notices.

(a) All notices and other communications under this Agreement shall be in
writing and shall be deemed given (i) when delivered personally by hand (with
written confirmation of receipt), (ii) when sent by facsimile (with written
confirmation of transmission) or (iii) one Business Day following the day sent
by overnight courier (with written confirmation of receipt), in each case at the
following addresses and facsimile numbers (or to such other address or facsimile
number as a party may have specified by notice given to the other party pursuant
to this provision):

 

If to Parent:

FleetCor Technologies, Inc.

5445 Triangle Parkway

Norcross, Georgia 30092

Fax: 770-582-8236

Attention: Sean Bowen

Copy to Counsel:

Alston & Bird LLP

 

-18



--------------------------------------------------------------------------------

1201 West Peachtree Street

Atlanta, Georgia 30309

Fax: 404-253-8261

Attention: Chris Baugher

If to the Holder Representative:

Ceridian LLC

3311 East Old Shakopee Road

Minneapolis, MN 55425

Fax: (952) 853-5300

Attention: Chief Executive Officer

Copy to Counsel:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153

Fax: (212) 310-8007

Attention: Michael J. Aiello

(b) Any party hereto may change its address specified for notices herein by
designating a new address by notice in accordance with this Section 6.6.

Section 6.7 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the parties and delivered to the other party. Copies of executed
counterparts transmitted by telecopy, telefax or other electronic transmission
service, including by email attachment, shall be considered original executed
counterparts for purposes of this Agreement.

Section 6.8 Severability. If any provision of this Agreement (or any portion
thereof) or the application of any such provision (or any portion thereof) to
any Person or circumstance shall be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision hereof (or the remaining
portion thereof) or the application of such provision to any other Persons or
circumstances.

Section 6.9 Governing Law; Jurisdiction; Waiver of Jury Trial.

(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware, applicable to contracts executed in and to be
performed entirely within that State, without regard to conflicts of laws
principles.

(b) All actions and proceedings arising out of or relating to this Agreement
shall be heard and determined in the Chancery Court of the State of Delaware or
any federal court sitting in the State of Delaware, and the parties hereby
irrevocably submit to the exclusive jurisdiction of such court (and, in the case
of appeals, appropriate appellate courts therefrom) in any such action or
proceeding and irrevocably waive the defense of an inconvenient forum to the
maintenance of any such action or proceeding. The consent to jurisdiction set
forth in this paragraph shall not constitute general consents to service of
process in the State of Delaware and

 

-19



--------------------------------------------------------------------------------

shall have no effect for any purpose except as provided in this paragraph and
shall not be deemed to confer rights on any Person other than the parties or as
specifically provided herein. The parties agree that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable law. Each party irrevocably consents to the service of any and all
process in any such action, suit or proceeding by the delivery of such process
to such party at the address and in the manner provided in Section 6.6.

(c) EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT.

Section 6.10 Specific Performance. The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement was not
performed in accordance with the terms hereof and that the parties shall be
entitled to seek specific performance of the terms hereof, in addition to any
other remedy at law or equity.

Section 6.11 Holder Representative. Each Holder and each Permitted Transferee
hereby constitutes and appoints Ceridian, as the Holder Representative, as his,
her, or its true and lawful attorney-in-fact (i) to give and receive all notices
and communications required or permitted under this Agreement, (ii) to agree to,
negotiate, enter into settlements and compromises with respect to this
Agreement, (iii) to negotiate, agree and enter into any amendments to this
Agreement as per Section 6.3 of this Agreement, and (iv) to communicate to
Parent any elections of the Holders or the Permitted Transferees with respect to
the registration rights provided for in ARTICLE IV hereof. The Holder
Representative may take all actions necessary or appropriate in the judgment of
the Holder Representative for the accomplishment of any of the foregoing, each
Holder and Permitted Transferee agreeing to be fully bound by the acts,
decisions and agreements of the Holder Representative taken and done pursuant to
the authority herein granted. The Holder Representative shall not be liable,
responsible or accountable in damages or otherwise to the Holders for any loss
or damage incurred by reason of any act or failure to act by the Holder
Representative, and each Holder and Permitted Transferee shall jointly and
severally indemnify and hold harmless the Holder Representative against any loss
or damage except to the extent such loss or damage shall have been the result of
the individual gross negligence or willful misconduct of the Holder
Representative. In the event that the Holder Representative resigns, liquidates,
dissolves or becomes unable to perform its functions hereunder, the Holders and
the Permitted Transferees shall promptly select an alternate person to serve as
the Holder Representative and shall promptly notify Parent of such selection.
Parent may conclusively and absolutely rely, without inquiry, upon any decision,
act, consent, notice or instruction of the Holder Representative as being the
decision, act, consent, notice or instruction of each of and all of the Holders
and the Permitted Transferees. Parent is hereby relieved from any liability to
any Person, including the Holders and any Permitted Transferee, for any acts
done by it in accordance with or reliance on such decision, act, consent, notice
or instruction of the Holder Representative. All notices or other communications
required to be made or delivered by Parent to the Holders or the Permitted
Transferees shall be made to the Holder Representative for the benefit of the
Holders and the Permitted Transferees, and any notices so made shall discharge
in full all notice requirements of Parent to the Holders and the Permitted
Transferees with respect thereto. All notices or other communications required
to be

 

-20



--------------------------------------------------------------------------------

made or delivered by the Holders or the Permitted Transferees to Parent shall be
made by the Holder Representative, and any notices so made shall discharge in
full all notice requirements of the Holders or the Permitted Transferees to
Parent with respect thereto.

Section 6.12 Change in Law. In the event any law, rule or regulation comes into
force or effect which conflicts with the terms and conditions of this Agreement,
the parties shall negotiate in good faith to revise this Agreement to achieve
the parties’ intention set forth herein.

[Signatures on Following Page]

 

-21



--------------------------------------------------------------------------------

PARENT:

 

By:

/s/ Eric R. Dey

Name: Eric R. Dey Title: Chief Financial Officer

[Investor Rights Agreement]



--------------------------------------------------------------------------------

HOLDER

REPRESENTATIVE:                                          
                       CERIDIAN LLC

 

By:

/s/Bruce B. McPheeters

Name: Bruce B. McPheeters Title: General Counsel and Secretary



--------------------------------------------------------------------------------

INVESTOR RIGHTS AGREEMENT

COUNTERPART SIGNATURE PAGE

The undersigned hereby agrees to all the terms and provisions of the Investor
Rights Agreement, dated [                    ], 2014, by and among the Holders
party thereto, Ceridian LLC, as representative for the Holders (the “Holder
Representative”), and FleetCor Technologies, Inc., a Delaware corporation (the
“Investor Rights Agreement”), and agrees to be bound by the terms and provisions
thereof as a party thereto, as evidenced by the execution of this Counterpart
Signature Page which, together with other Counterpart Signature Pages, is hereby
incorporated into the Investor Rights Agreement.

IN WITNESS WHEREOF, the undersigned has signed this Counterpart Signature Page
effective [                    ], 20[    ].

 

By:

 

Name:

 